Title: To Alexander Hamilton from Sharp Delany, [November 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, November, 1790] “… if the report of the appraisers should be that the Goods did not receive damage on ship board, but were damaged before they were shipped, is it in the power of the Collector, to make any allowance in the duties? I do not state this as a case that may occur, but that now actually offers. Teas are imported from Lisbon in the ship , and I believe it will appear they were shipped in the damaged state they are now in. Application is made by the Consignee.”
